DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the session initiation protocol stack".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2020/0145616 by Nassar in view of U.S. Patent Number 11,445,063 by Driemeyer et al.
As to claim 1, Nassar teaches A system comprising: 2an end-user device (meeting participant in Figure 1) configured to place a call to a 3recipient device (paragraph 27); and 4a monitoring device in communication with an in-line artificial intelligence (AI) 5virtual assistant service, wherein the monitoring device (computing device in Figure 1) is configured to join 6the call (paragraph 24), and the monitoring device comprising: 7a processor (processor 120); and 8non-transitory computer readable media (memory 130) comprising instructions 9executable by the processor to: 10monitor, in the call, for a predetermined 11touch tone code or a wake word (paragraphs 35 and 36); 12provision, via the Al virtual assistant service, an Al virtual 13assistant instance in response to the monitored predetermined 14touch tone code or wake word (paragraph 28); and 15join the Al virtual assistant instance to the call with the end-user device (paragraph 29); however Nassar does not explicitly teach that the call is a session initiation protocol call.
Driemeyer shows it would be obvious to join a virtual assistant to a session initiation protocol call (col. 6, lines 31-43).
It would have been obvious to one of ordinary skill in the conferencing art at the time of the applicant’s filing to combine the teachings of Nassar regarding adding a virtual assistant to a call in response to a wake word with the teachings of Driemeyer regarding joining a virtual assistant to an SIP call because Nassar allows for a variety of means to complete the call (see paragraph 17 of Nassar).
As to claim 7, Nassar teaches A method comprising: 2monitoring, from a monitoring device, a call between 3an end-user device and a recipient device for a predetermined touch tone code or a wake word (paragraphs 35 and 36); 295provisioning, via an Al virtual assistant service in communication with the 6monitoring device, an artificial intelligence (Al) virtual assistant instance in 7response to monitoring the predetermined touch tone code or the wake word (paragraph 28); 8and 9joining, via the monitoring device, the Al virtual assistant instance to the call (paragraph 29) ; however Nassar does not explicitly teach that the call is a session initiation protocol call.
Driemeyer shows it would be obvious to join a virtual assistant to a session initiation protocol call (col. 6, lines 31-43).
It would have been obvious to one of ordinary skill in the conferencing art at the time of the applicant’s filing to combine the teachings of Nassar regarding adding a virtual assistant to a call in response to a wake word with the teachings of Driemeyer regarding joining a virtual assistant to an SIP call because Nassar allows for a variety of means to complete the call (see paragraph 17 of Nassar).
As to claims 3 and 8, see paragraphs 28 and 29 of Nassar.
As to claim 5, see paragraph 44 of Nassar.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2020/0145616 by Nassar in view of U.S. Patent Number 11,445,063 by Driemeyer et al. in further view of U.S. Patent Application Publication Number 2019/0339784 by Lemay et al.
As to claim 2, the Nassar-Lemay combination teaches the subject matter of claim 1 however it does not explicitly teach authorizing the user.
Lemay teaches authorizing a user of a virtual assistant system (see paragraph 274).
It would have been obvious to one of ordinary skill in the conferencing art at the time of the applicant’s filing to combine the teachings of Nassar regarding allowing a user to interact with a virtual assistant with the teachings of Lemay regarding authorization because doing so prevents unauthorized users from joining the call.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2020/0145616 by Nassar in view of U.S. Patent Number 11,445,063 by Driemeyer et al. in further view of U.S. Patent Application Publication Number 2008/0212764 by Fukuta et al.
	As to claim 6, Driemeyer teaches the use of SIP to address a virtual assistant however Driemeyer does not explicitly teach that the virtual assistant is connected via a URI.
	Fukuta shows that it would be obvious to use a URI to make a connection in an SIP conference (paragraphs 73 and 95).
It would have been obvious to one of ordinary skill in the conferencing art at the time of the applicant’s filing to combine the teachings of Driemeyer regarding the a virtual assistant connected via SIP with the teachings of Fukuta regarding using a URI to connect to a virtual conference participant because URI’s are commonly used in the SIP communications disclosed by Driemeyer as illustrated by Fukuta.

Allowable Subject Matter
Claims 4, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art was not found to teach or suggest two steps claimed by the applicant for joining a virtual assistant to an ongoing call in the context of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442